UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code: (303)454-5600 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Item 1.Schedule of Investments Marsico Focus Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2012 (Unaudited) Number Percent of of Net Shares Value Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail The TJX Companies, Inc. Automobile Manufacturers Tesla Motors, Inc.* Biotechnology Biogen Idec Inc.* Brewers Anheuser-Busch InBev N.V. ADR Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks U.S. Bancorp Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B General Merchandise Stores Dollar General Corporation* Health Care Services Express Scripts Holding Company* Home Improvement Retail The Home Depot, Inc. $ % Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Facebook, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company Oil & Gas Storage & Transportation Kinder Morgan, Inc. Packaged Foods & Meats Mead Johnson Nutrition Company Pharmaceuticals Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Company Railroads Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* McDonald's Corporation Starbucks Corporation Systems Software VMware, Inc. - Cl. A* TOTAL COMMON STOCKS (Cost $706,789,356) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.030% TOTAL SHORT-TERM INVESTMENTS (Cost $19,658,231) TOTAL INVESTMENTS (Cost $726,447,587) $ % Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico Growth Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2012 (Unaudited) Number Percent of of Net Shares Value Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail Limited Brands, Inc. The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Coach, Inc. Compagnie Financière Richemont SA ADR lululemon athletica, inc.* Automotive Retail AutoZone, Inc.* O'Reilly Automotive, Inc.* Biotechnology Biogen Idec Inc.* Brewers Anheuser-Busch InBev N.V. ADR Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc.* Computer Storage & Peripherals EMC Corporation* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks U.S. Bancorp Wells Fargo & Company $ % Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B General Merchandise Stores Dollar General Corporation* Dollar Tree, Inc.* Health Care Services Express Scripts Holding Company* Home Improvement Retail The Home Depot, Inc. Hypermarkets & Super Centers Wal-Mart Stores, Inc. Industrial Conglomerates Danaher Corporation Industrial Gases Praxair, Inc. Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Facebook, Inc. - Cl. A* LinkedIn Corporation - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Packaged Foods & Meats Mead Johnson Nutrition Company Personal Products The Estee Lauder Companies, Inc. - Cl. A Pharmaceuticals Abbott Laboratories Allergan, Inc. $ % Bristol-Myers Squibb Company Railroads Union Pacific Corporation Restaurants McDonald's Corporation Starbucks Corporation YUM! Brands, Inc. Systems Software Check Point Software Technologies Ltd.* VMware, Inc. - Cl. A* Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $465,741,627) PREFERRED STOCKS Diversified Banks Wells Fargo & Company, Series J Pref., 8.000% TOTAL PREFERRED STOCKS (Cost $5,954,707) UNITS Marine Ports & Services Hutchison Port Holdings Trust - Cl. U TOTAL UNITS (Cost $11,195,875) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $42,134,443) TOTAL INVESTMENTS (Cost $525,026,652) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico 21st Century Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2012 (Unaudited) Number Percent of of Net Shares Value Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % TransDigm, Inc.* Apparel Retail Limited Brands, Inc. Ross Stores, Inc. Apparel, Accessories & Luxury Goods Ralph Lauren Corporation Application Software ANSYS, Inc.* Auto Parts & Equipment BorgWarner, Inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail CarMax, Inc.* O'Reilly Automotive, Inc.* Biotechnology Biogen Idec Inc.* Seattle Genetics, Inc.* Casinos & Gaming Wynn Resorts Ltd. Computer Hardware Apple, Inc.* Computer Storage & Peripherals Fusion-io, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services MasterCard, Inc. - Cl. A $ % Electrical Components & Equipment Sensata Technologies Holding N.V.* Fertilizers & Agricultural Chemicals Monsanto Company General Merchandise Stores Dollar Tree, Inc.* Health Care Equipment Intuitive Surgical, Inc.* Varian Medical Systems, Inc.* Industrial Machinery Stanley Black & Decker, Inc. Integrated Oil & Gas Occidental Petroleum Corporation Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Bankrate, Inc.* Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Oil & Gas Storage & Transportation Kinder Morgan, Inc. Pharmaceuticals Abbott Laboratories Railroads CSX Corporation Regional Banks City National Corporation Columbia Banking System, Inc. The PNC Financial Services Group, Inc. $ % Research & Consulting Services Nielsen Holdings N.V.* Restaurants Chipotle Mexican Grill, Inc.* YUM! Brands, Inc. Soft Drinks Monster Beverage Corporation* Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Specialty Stores Ulta Salon, Cosmetics & Fragrance, Inc. Systems Software Check Point Software Technologies Ltd.* Red Hat, Inc.* VMware, Inc. - Cl. A* Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $258,273,174) WARRANTS Oil & Gas Storage & Transportation Kinder Morgan, Inc., Strike Price: $40.00, Expiration Date: May 25, 2017* TOTAL WARRANTS (Cost $284,161) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $17,340,967) TOTAL INVESTMENTS (Cost $275,898,302) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico International Opportunities Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2012 (Unaudited) Number Percent of of Net Shares Value Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Group PLC* $ % Alternative Carriers Ziggo N.V.* Apparel Retail Belle International Holdings Ltd. Industria de Diseno Textile S.A. (Inditex) Apparel, Accessories & Luxury Goods Adidas A.G. Swatch Group AG Asset Management & Custody Banks Julius Baer Group Ltd.* Automobile Manufacturers Bayerische Motoren Werke AG Honda Motor Co., Ltd. Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Kabel Deutschland Holding AG* Casinos & Gaming Wynn Resorts Ltd. Department Stores Next PLC Distillers & Vintners Pernod-Ricard S.A. Diversified Banks Standard Chartered PLC Diversified Metals & Mining Xstrata PLC Diversified Real Estate Activities Hang Lung Properties Ltd. $ % Sumitomo Realty & Development Co., Ltd. Electrical Components & Equipment Schneider Electric S.A. Sensata Technologies Holding N.V.* Electronic Components HOYA CORPORATION Health Care Equipment Elekta AB - B Shares Hotels, Resorts & Cruise Lines InterContinental Hotels Group PLC Hypermarkets & Super Centers Wal-Mart de Mexico S.A.B. de C.V. Industrial Machinery FANUC Corporation Integrated Telecommunication Services China Unicom Hong Kong Ltd. Internet Retail Rakuten, Inc. Internet Software & Services Baidu, Inc. Spon. ADR* MercadoLibre, Inc. Yandex N.V. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Movies & Entertainment Imax Corporation* Office Electronics Canon, Inc. Oil & Gas Exploration & Production CNOOC Ltd. Pacific Rubiales Energy Corp. Tullow Oil PLC Packaged Foods & Meats Nestlé S.A. Pharmaceuticals Novo Nordisk A/S - B Shares $ % Perrigo Company Roche Holding AG Shire PLC Railroads Canadian National Railway Company Real Estate Operating Companies BR Malls Participacoes S.A. Restaurants Whitbread PLC Retail REITs Unibail-Rodamco S.E. Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC Samsung Electronics Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Systems Software Check Point Software Technologies Ltd.* Trading Companies & Distributors Marubeni Corporation Wireless Telecommunication Services Millicom International Cellular S.A. TOTAL COMMON STOCKS (Cost $111,270,233) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $4,983,673) TOTAL INVESTMENTS (Cost $116,253,906) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Argentina $ 1.59 % Belgium Brazil Canada China/Hong Kong Colombia Denmark France Germany Ireland Israel Japan Luxembourg Mexico Netherlands Russia South Korea Spain Sweden Switzerland Taiwan United Kingdom United States(1) $ 100.00 % (1) Includes short-term securities. Marsico Flexible Capital Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2012 (Unaudited) Number Percent of of Net Shares Value Assets COMMON STOCKS Aerospace & Defense TransDigm, Inc.* $ % Alternative Carriers Ziggo N.V.* Apparel Retail The TJX Companies, Inc. Application Software SolarWinds, Inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Cable & Satellite British Sky Broadcasting Group PLC Liberty Global, Inc. - Cl. A* Catalog Retail Liberty Interactive Corporation - Cl. A* Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc.* Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services VeriFone Systems, Inc.* Visa, Inc. - Cl. A Diversified Banks U.S. Bancorp Diversified Real Estate Activities Hang Lung Properties Ltd. Drug Retail Raia Drogasil S.A. Electrical Components & Equipment Sensata Technologies Holding N.V.* $ % Footwear Deckers Outdoor Corporation* NIKE, Inc. - Cl. B Health Care Equipment Varian Medical Systems, Inc.* Health Care Services Express Scripts Holding Company* Home Improvement Retail Lowe's Companies, Inc. Industrial Machinery Stanley Black & Decker, Inc. Internet Retail Amazon.com, Inc.* Internet Software & Services Bankrate, Inc.* Google, Inc. - Cl. A* Youku.com, Inc. Spon. ADR* Investment Banking & Brokerage Greenhill & Co., Inc. The Goldman Sachs Group, Inc. IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Managed Health Care Odontoprev S.A. Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company Oil & Gas Exploration & Production Chesapeake Energy Corporation Concho Resources, Inc.* Oil & Gas Storage & Transportation Kinder Morgan, Inc. Packaged Foods & Meats Danone S.A. Pharmaceuticals Abbott Laboratories $ % Property & Casualty Insurance The Progressive Corporation Real Estate Operating Companies Global Logistic Properties Ltd.* Specialty Chemicals LyondellBasell Industries N.V. - Cl. A Systems Software Proofpoint, Inc.* Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $379,979,190) Percent Par of Net Value Value Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ Diversified Support Services Aramark Corporation, 8.500%, 2/1/15 Real Estate Services CB Richard Ellis Services, Inc., 11.625%, 6/15/17 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 Wireless Telecommunication Services Crown Castle International Corp., 7.125%, 11/1/19 TOTAL CORPORATE BONDS (Cost $23,390,783) Number Percent of of Net Shares Value Assets PREFERRED STOCKS Thrifts & Mortgage Finance First Niagara Financial Group, Inc., 8.625% TOTAL PREFERRED STOCKS (Cost $5,319,975) WARRANTS Oil & Gas Storage & Transportation Kinder Morgan, Inc., Strike Price: $40.00, Expiration Date: May 25, 2017* TOTAL WARRANTS (Cost $527,954) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $87,375,625) TOTAL INVESTMENTS (Cost $496,593,527) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Brazil $ 1.52 % China/Hong Kong France Ireland Netherlands Singapore United Kingdom United States(1) $ 100.00 % (1) Includes short-term securities. Marsico Global Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2012 (Unaudited) Number Percent of of Net Shares Value Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail Industria de Diseno Textile S.A. (Inditex) The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Compagnie Financière Richemont SA lululemon athletica, inc.* Prada S.p.A. Automobile Manufacturers Tesla Motors, Inc.* Brewers Anheuser-Busch InBev N.V. Casinos & Gaming Wynn Macau Ltd. Computer Hardware Apple, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Diversified Banks Wells Fargo & Company Diversified Real Estate Activities Hang Lung Properties Ltd. Electrical Components & Equipment Sensata Technologies Holding N.V.* Health Care Equipment Intuitive Surgical, Inc.* Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. $ % Integrated Oil & Gas Occidental Petroleum Corporation Royal Dutch Shell PLC - A Shares Internet Retail priceline.com, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Facebook, Inc. - Cl. A* MercadoLibre, Inc. IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Halliburton Company Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Danone S.A. Mead Johnson Nutrition Company Nestlé S.A. Pharmaceuticals Perrigo Company Roche Holding AG Real Estate Operating Companies BR Malls Participacoes S.A. Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $34,504,493) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $3,402,911) TOTAL INVESTMENTS (Cost $37,907,404) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Argentina $ 1.63 % Belgium Brazil Canada China/Hong Kong France Ireland Italy Netherlands Spain Switzerland United States(1) $ 100.00 % (1) Includes short-term securities. Marsico Emerging Markets Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2012 (Unaudited) Number Percent of of Net Shares Value Assets COMMON STOCKS Apparel Retail Mr Price Group Ltd. $ % Asset Management & Custody Banks CETIP S.A. - Balcao Organizado de Ativos e Derivativos Automobile Manufacturers Hyundai Motor Company Broadcasting Media Nusantara Citra Tbk PT Television Broadcasts Ltd. Cable & Satellite Naspers Ltd. - Cl. N Casinos & Gaming Wynn Macau Ltd. Computer Hardware Apple, Inc.* Data Processing & Outsourced Services Cielo S.A. Department Stores Golden Eagle Retail Group Ltd. S.A.C.I. Falabella Diversified Banks Credicorp Ltd. Grupo Financiero Banorte, S.A.B. de C.V. - Cl. O PT Bank Rakyat Indonesia Persero Tbk Sberbank of Russia Spon. ADR Diversified Real Estate Activities Hang Lung Properties Ltd. Drug Retail Brazil Pharma S.A. Education Services New Oriental Education & Technology Group, Inc. Spon. ADR* Food Retail Eurocash S.A. $ % Magnit OJSC Spon. GDR - 144A Health Care Facilities Life Healthcare Group Holdings Ltd. Hotels, Resorts & Cruise Lines Shangri-La Asia Ltd. Hypermarkets & Super Centers Puregold Price Club, Inc. Wal-Mart de Mexico S.A.B. de C.V. Industrial Machinery Airtac International Group Internet Retail MakeMyTrip Ltd.* Internet Software & Services 21Vianet Group, Inc. ADR* Baidu, Inc. Spon. ADR* MercadoLibre, Inc. PChome Online, Inc. Yandex N.V. - Cl. A* Youku.com, Inc. Spon. ADR* Life & Health Insurance AIA Group Ltd. Managed Health Care Odontoprev S.A. Packaged Foods & Meats Biostime International Holdings Ltd. Universal Robina Corporation Pharmaceuticals Celltrion, Inc. Real Estate Operating Companies BR Malls Participacoes S.A. Global Logistic Properties Limited* Semiconductors Samsung Electronics Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Systems Software Totvs S.A. $ % Wireless Telecommunication Services Millicom International Cellular S.A. TOTAL COMMON STOCKS (Cost $4,425,816) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $208,380) TOTAL INVESTMENTS (Cost $4,634,196) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Argentina $ 1.98 % Brazil Chile China/Hong Kong India Indonesia Luxembourg Mexico Peru Philippines Poland Russia Singapore South Africa South Korea Taiwan United States(1) $ 100.00 % (1)Includes short-term securities which comprises 4.32% of investment securities. Notes to Schedules of Investments Investment Valuation — A security traded on a recognized stock exchange is generally valued at the last sale price prior to the closing of the principal exchange on which the security is traded. Securities traded on NASDAQ generally will be valued at the NASDAQ Official Closing Price. If no sale price is reported on the valuation date, the most current bid price will generally be used, with the exception of short option positions which will generally utilize the most current ask price. Other securities for which over-the-counter market quotations are readily available are generally valued at the last sale price. Debt securities that will mature in more than 60 days are generally valued at their bid prices furnished by a pricing service approved by the Funds’ Board of Trustees and subject to review and determination of the appropriate price by the Adviser. Debt securities that will mature in 60 days or less are valued at amortized cost, if it approximates market value. Any securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Adviser in accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees. The Funds may use pricing services to assist in determining market value. The Board of Trustees has authorized the use of a pricing service to assist the Funds in valuing certain equity securities listed or traded on foreign security exchanges in the Funds’ portfolios in certain circumstances where there is a significant change in the value of related US-traded securities, as represented by, for example, the S&P 500 Index. “Fair Value Measurements and Disclosures” (the “Fair Value Statement”) defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. Under the Fair Value Statement, various inputs are used in determining the value of the Funds’ investments. § Level 1 – quoted prices in active markets for identical securities § Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, and evaluated quotations obtained from pricing services) § Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. Changes in valuation techniques may result in transfers between the levels during the reporting period. The Funds recognize transfers between the levels as of the beginning and end of the reporting period. In accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees, certain equity securities listed or traded on foreign security exchanges in the Funds’ portfolios had a fair valuation adjustment factor applied to their equity prices as of the applicable beginning of the fiscal year and at the end of the reporting period and were categorized as Level 2. The following is a summary of the fair values of the Funds’ investments in each category and economic sector as of June 30,2012: Fund Investmnents by Major Security Type Level 1 Level 2 Level 3 Total Marsico Focus Fund Assets Common Stocks Consumer Discretionary $ $
